Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Correction is required. This application is a continuation, not a divisional.


Continuity/Reexam Information for 17/071963 
    
        
            
                                
            
        
    

Parent Data17071963, filed 10/15/2020 is a division of 14368494, filed 06/24/2014 ,now U.S. Patent #10889612 and having 3 RCE-type filings therein14368494 is a national stage entry of PCT/CN2012/087360 , International Filing Date: 12/25/2012claims foreign priority to 201110441993.2 , filed 12/26/2011 claims foreign priority to 201110442009.4 , filed 12/26/2011 claims foreign priority to 201210015475.9 , filed 01/18/2012




DETAILED ACTION

Claims 1-19 are pending. 
No claim is allowed.  


Election/Restrictions


Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-5 drawn to a method for reducing or regulating blood lipid levels in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of Formula I, or a pharmaceutically acceptable salt, ester or ether thereof,


    PNG
    media_image1.png
    449
    724
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    484
    785
    media_image2.png
    Greyscale


Group II, claims 6-10 are  drawn to a method for inhibiting growth of tumor cells in a subject in need thereof, the method comprising: administering to the subject a therapeutically effective amount of a compound of Formula I, or a pharmaceutically acceptable salt, ester or ether thereof,

    PNG
    media_image3.png
    177
    280
    media_image3.png
    Greyscale


Group III, claims 11-15, drawn to a method for effecting weight loss in a subject in need thereof, the method comprising: administering to the subject a therapeutically effective amount of a compound of Formula I, or a pharmaceutically acceptable salt, ester or ether thereof,


Group IV, claims 16-19 are drawn to an extract, which comprises the compound of Formula II, specifically, which is an extract of dry powder of content of Xuezhikang capsules or an extract of Monascus-fermented rice. 

    PNG
    media_image4.png
    163
    369
    media_image4.png
    Greyscale


The inventions are distinct, each from the other because of the following reasons:

The inventions are independent or distinct, each from the other because:
Inventions of group I- IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is advised that a reply to this requirement must include an identification of the invention within the elected group consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
For election, Applicant should one group and from the elected group one specific species.  

Example of species of compound.

The species are as follows: 

    PNG
    media_image5.png
    461
    797
    media_image5.png
    Greyscale


If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  
Compound:
Elect one single compound or a combination from the elected group.  

 Elect one specific treatment or prevention by the specific elected compound or combination to treat a specific disease. 

Claims 5 and 13

Dyslipidemia,
Hyperlipidemia,
Atherosclerosis, 
Coronary heart disease, 
Diabetes, 
or a combination thereof.
Treatment of Cancer (claim 8)
Colon cancer cells,
Liver cancer cells, 
Lymph cancer cells, 
Or melanoma cells.

Claim 11-
Weight loss.

Group IV-Extract-

Extract from dry powder
Xuezhikang capsules or
Monascus-fermented rice

The specific salts or derivatives as in claims were not listed here.
Applicants mat elect any derivative from claims after electing the group. 
Compounds may be any salt, ester, or ether of formula I or II. 

Telephonic Election

No call was made for oral election of the invention.  It was decided to send the restriction requirement in writing.
Notice for Inventorship 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

./SABIHA N QAZI/
Primary Examiner, Art Unit 1628